DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 11/22/2022.  Claims 1-19 are pending.
Election/Restrictions
Applicant's election with traverse of Species III. (Fig. 3) in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that Fig. 3 depicts an exemplary structure that is also included in Fig. 4, and would not impose a search burden on the Examiner.  This is not found persuasive because para. [0010] of the instant application discloses Fig. 4, which is an embodiment that refers back to Fig. 2.  However, Fig. 3 is drawn to a different embodiment, according to para. [0009].  Further, the embodiment in Fig. discloses the convex portion of the holding structure, which is not disclosed in the embodiment of Fig. 2.
The requirement is still deemed proper and is therefore made FINAL.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.
Claim Objections
Claim 3 is objected to because of the following informalities: Line 1 states, “…wherein at least a portion of the bottom surface holding structure is exposed…”  It is believed that the term “surface” should be followed by “of the,” for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. Pat. 8188556).
Regarding claim 1, Adachi teaches a structure, comprising: a suspended structure 25 formed over a carrier 22, the carrier 22 comprising a cavity 26; a holding structure 23 to fix the suspended structure 25 to the carrier 22, where the holding structure 23 comprises a concavely curved sidewall 23a that extends from a top surface of the carrier 22 to a tapered end of the holding structure 23 (as seen in Fig. 3D); where the top surface of the carrier 22 faces toward the suspended structure 25, where the sidewall of the holding structure 23 is laterally disposed at least partially outside the cavity 26.
Regarding claim 2, Adachi teaches the structure, where a bottom surface of the holding structure 23 is attached to the top surface of the carrier 22, and where a bottom surface of the suspended structure 25 is fixed to a top surface of the holding structure 23 (as seen in Fig. 2 below).
	Regarding claim 9, Adachi teaches the structure, where forming the holding structure 23 comprises performing an etching process (as discussed in col. 3, lines 12-14).
	Regarding claim 10, Adachi teaches the structure, where performing the etching process comprises etching with at least two different etch rates so as to form the holding structure 23 with the concavely curved sidewall 23a (see discussion in col. 6, lines 31-35).
Regarding claim 11, Adachi teaches the structure, where etching comprises: etching with a first etching rate at a point of the holding structure 23 fixed to the back side of the suspended structure 25, the back side of the suspended structure 25 facing the holding structure 23, and etching the holding structure 23 with a second etching rate at a point of the holding structure 23 fixed at a front side of the carrier 22, the front side of the carrier 22 facing the suspended structure 25, where the first etching rate is lower than the second etching rate (see discussion in col. 3, lines 26-38).
	Regarding claim 14, Adachi teaches the structure, where the carrier 22 comprises a semiconductor substrate (as discussed in col. 4, lines 14-17).
Regarding claim 15, Adachi teaches the structure, where the carrier 22 comprises a silicon-on-insulator substrate (as discussed in col. 4, lines 12-17) or a glass substrate.
	Regarding claim 16, Adachi teaches the structure, where the suspended structure 25 comprises membrane material (as discussed in col. 4, lines 12-17).
Regarding claim 17, Adachi teaches the structure, where the holding structure 23 comprises a concave sidewall 23a having a circular or substantially circular shape, an elliptical or substantially elliptical shape, a parabolic or substantially parabolic shape, or a hyperbolic or substantially hyperbolic shape.  The Examiner notes that Adachi’s sidewall 23a has a parabolic shape, as seen in Fig. 3D.
	Regarding claim 18, Adachi teaches the structure, where the tapered end of the holding structure 23 attaches to a bottom surface of the suspended structure 25 (as seen in Fig. 3D below).
Concerning method claims 1-2, 9-11, and 14-18, in view of the structure disclosed by Adachi et al. above, the method of operating the device would have been obvious, since Adachi’s structure provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Adachi is capable of performing the claimed process.
	
	


    PNG
    media_image1.png
    510
    733
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    219
    521
    media_image2.png
    Greyscale







Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Takeuchi et al. (U.S. Pat. 20160056333).
Regarding claim 4, Adachi is discussed above, and fails to teach where the holding structure is compositionally graded.  Takeuchi teaches a semiconductor multilayer film reflector (see title), comprising a first composition-graded layer and a second composition-graded layer.  Takeuchi further teaches where the composition-graded layers are varied (see discussion in para. [0008], lines 12-15 and 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide compositionally graded materials with the structure taught by Adachi, in order to allow the energy levels of the electrons at the bottoms of conduction bands of the first and second semiconductor layers and the first and second composition-graded layers to be continuous without band offset, as taught to be desirable by Takeuchi (see discussion in para. [0008], lines 22-25).  
Allowable Subject Matter
Claims 3, 5-8, and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to explicitly teach where the holding structure is formed with a first material and a second material different from the first material so that a concentration of the second material in the first material is continuously varied as a function of location within the first material relative to the carrier, in addition to the limitations found in claims 3 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Adachi, and Takeuchi above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 5949118 to Sakai et al., 20170005035 to Chen et al., and 20140042608 to Kim disclose additional supporting structures for MEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        3-Dec-22